Bloom and Milonas, JJ.,
dissent in a memorandum by Bloom, J., as follows: This filiation proceeding was brought by the Commissioner of Social Services on behalf of Delilah Talavera, the child of Debra Talavera against the putative father, Ralph Martinez. Such action is authorized “if the mother or child is or is likely to become a public charge” (Family Ct Act, § 522). The mother and the putative father were the sole witnesses. The mother testified to sexual relations with the putative father over a period exceeding two years. During this period she did not date or have intercourse with anyone else. The putative father testified that he had sexual intercourse with Debra on one occasion only, within the critical period. While there are other variances in their testimony, most notably, the bar at which they met, the circumstances of the meeting, they both testified to frequenting the same bars. Additionally, Debra fixed the place of sexual intimacy at Ralph’s apartment. Although she was unable to specify the apartment number, she correctly fixed the address and location of the apartment in the building. She also described the layout of the apartment. We do not dispute that there are some bothersome aspects to the proof. Key among them is the fact that although two blood tests had been taken, they were not offered in evidence because they yielded “poor quality results” and were, therefore, inconclusive. Additionally, Debra testified to a *498conversation had by Ralph with a friend of hers in her presence in which Ralph told Debra’s friend that “he was going to make me another one”. The failure to produce the friend to corroborate that testimony can be ascribed only to the fact that the case was tried by a member of the staff of the Corporation Counsel who had probably seen Debra for the first time that day and who was unable to prepare the matter as thoroughly as private counsel might have. However, this absence of proof, while it does not strengthen petitioner’s case, does nothing to disprove it. Concededly, the burden of proof cast upon petitioner required clear and convincing evidence of paternity (Matter of Lopez v Sanchez, 34 NY2d 662, 663; Matter of Seeberg v Davis, 84 AD2d 262, 263). It is hornbook law that the weight to be accorded the evidence is not dependent on the number of witnesses but upon the credibility of those witnesses. The Trial Judge had the opportunity to observe the witnesses as they testified and to evaluate their demeanor and forthrightness, elements not easily ascertainable on a cold record. She concluded that Debra was telling the truth. Based on that conclusion she determined that petitioner had established its case by clear and convincing evidence. That result should not lightly be interfered with by us. On the entire record I would affirm the determination, that Ralph is the natural father of Delilah. Accordingly, I would remand the proceeding to the Family Court for the purposes of determining the amount of support to which Delilah may be entitled (Family Ct Act, § 545) and fixing respondent’s right of visitation, should any be requested (Family Ct Act, § 549).